             Case 3:19-cv-00290-EMC Document 92 Filed 01/07/21 Page 1 of 3




 1   JEFFREY BOSSERT CLARK
        Acting Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3     Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
       Trial Attorney
 5
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       Telephone: (202) 514-9237
 7     Facsimile: (202) 616-8460
       E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )                  No. 19-cv-290-EMC
     CALIFORNIA,                    )
15                                  )
               Plaintiffs,          )
16
                                    )                  CONSENT MOTION TO
          v.                        )                  EXTEND TIME TO FILE
                                    )                  MOTION FOR SUMMARY
17   DEPARTMENT OF JUSTICE; FEDERAL )                  JUDGMENT
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22             Defendants.          )
23
           Pursuant to Civil Local Rules 6-3 and 7-11, Defendant Department of
24
     Homeland Security (“Defendant”), by undersigned counsel, moves for a three-day
25
     extension of time, from January 11, 2021, to January 14, 2021, for Defendant to
26
     file a motion for summary judgment with respect to the FOIA requests submitted

            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                  No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 92 Filed 01/07/21 Page 2 of 3




 1   to U.S. Immigration and Customs Enforcement (“ICE”), U.S. Customs and Border
 2   Protection (“CBP”) and U.S. Citizenship and Immigration Services (“USCIS”),
 3   and for corresponding extensions of the remaining summary judgment briefing
 4   deadlines. Plaintiffs consent to this request.
 5         Defendant requests a three-day extension of its deadline to file the motion
 6   for summary judgment in order for undersigned counsel to address a time-sensitive
 7   matter in another case. In the other matter, undersigned counsel had arranged for a
 8   different attorney to be assigned to work on the filing at issue because of the
 9   summary judgment briefing deadline in this FOIA case. However, the new attorney
10   who was assigned to assist with the time-sensitive filing had a death in his family
11   earlier this week, which has made it difficult for him to devote maximum time to
12   the matter. Because it is not feasible at this point to bring on another new attorney
13   to work on the matter, and because undersigned counsel is the only attorney in her
14   office with in-depth knowledge of the case at issue, undersigned counsel must now
15   be more heavily involved in the filing than she had planned. Defendant therefore
16   seeks a three-day extension of the deadline to file its motion for summary
17   judgment with respect to CBP, ICE, and USCIS.
18         Accordingly, Defendant respectfully requests that the summary judgment
19   briefing schedule be revised as follows:
20

21         January 14, 2021: Defendant’s motion for summary judgment.
22         February 25, 2021: Plaintiffs’ opposition and cross-motion.
23         March 27, 2021: Defendant’s reply and opposition to cross-motion.
24         April 11, 2021: Plaintiffs’ reply.
25         April 25, 2021 (or TBD by Court): Hearing on parties’ cross-motions.
26

                                                2
            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                     No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 92 Filed 01/07/21 Page 3 of 3




 1         This is Defendant’s third request for an extension of the briefing schedule
 2   for the cross-motions for summary judgment with respect to ICE, CBP, and
 3   USCIS. Plaintiffs consent to this request.
 4

 5                                          Respectfully submitted,
 6   Dated: January 7, 2021
                                           JEFFREY BOSSERT CLARK
 7                                         Acting Assistant Attorney General
 8                                         ELIZABETH J. SHAPIRO (D.C. Bar No.
                                           418925)
 9                                         Deputy Branch Director
10                                         /s/
                                           ELIZABETH TULIS (NY Bar)
11                                         Trial Attorney
                                           U.S. Department of Justice,
12                                         Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, D.C. 20005
13                                         Telephone: (202) 514-9237
                                           elizabeth.tulis@usdoj.gov
14
                                           Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

                                                  3
            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                     No. 19-cv-290-EMC
